FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ALEJANDRA MENDOZA RAMIREZ,                       No. 07-74483

               Petitioner,                        Agency No. A095-310-841

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Alejandra Mendoza Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) order denying her application for cancellation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Melkonian v. Ashcroft, 320 F.3d
1061, 1065 (9th Cir. 2003), and review de novo constitutional claims, Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

       Substantial evidence supports the BIA’s determination that Mendoza

Ramirez failed to establish the ten years of continuous physical presence required

for cancellation of removal. See 8 U.S.C. § 1229b(d)(2) (departure in excess of

ninety days breaks continuous physical presence).

       The record does not support Mendoza Ramirez’s contention that the IJ’s

manner of questioning her violated due process. See Melkonian, 320 F.3d at 1072.

       PETITION FOR REVIEW DENIED.




TL/Research                              2                                   07-74483